                                          Case 4:17-cv-06536-HSG Document 41 Filed 05/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 17-cv-06536-HSG
                                   8                      Plaintiff,                          ORDER TO SHOW CAUSE
                                   9                v.

                                  10     ALI BOZORGHADAD, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Scott Johnson filed this action on November 10, 2017, against Defendants Ali

                                  14   Bozorghadad, Parisa Bozorghadad, and Bay Area Auto Care, Inc. for violations of the Americans

                                  15   with Disabilities Act and the California Unruh Civil Rights Act. See Dkt. No. 1. Plaintiff

                                  16   contends that the individual Defendants owned the real property located at 1198 El Camino Real,

                                  17   Sunnyvale, California, and Defendant Bay Area Auto Care owned the Alliance Gas business

                                  18   located at the same address. See id. at ¶¶ 2–11. After almost two years, Plaintiff moved for
                                  19   default judgment as to Defendants. See Dkt. No. 24. This Court adopted Magistrate Judge Susan

                                  20   Van Keulen’s report and recommendation denying the motion due to improper service of process.

                                  21   See Dkt. No. 30. The Court then held a telephonic case management conference during which the

                                  22   Court directed Plaintiff to effectuate proper service on all Defendants by April 24, 2020. See Dkt.

                                  23   No. 34.

                                  24             On April 24, Plaintiff filed three proofs of service purporting to serve Defendants. See

                                  25   Dkt. Nos. 38–40. As of the date of this order, Defendants have not appeared in this action. And in

                                  26   reviewing the proofs of service, the Court remains concerned that Defendants have not been
                                  27   properly served. The proofs are virtually identical: All three Defendants appear to have been

                                  28   served via substituted service on April 23, 2020, at 700 S. Bernardo Avenue, Suite 103, in
                                          Case 4:17-cv-06536-HSG Document 41 Filed 05/26/20 Page 2 of 2




                                   1   Sunnyvale, California. Id. From the accompanying documentation, this appears to be the address

                                   2   for a gas station called “Hadad Enterprise, Inc.,” an entity that is not a party in this action. Id.

                                   3   From a printout from the California Secretary of State website that Plaintiff provided, Defendant

                                   4   Ali Bozorghadad appears listed as the agent for service of process for Hadad Enterprise, Inc. But

                                   5   in email correspondence from the process server, she explained that “this is a bad address” and

                                   6   asked for a different address. Id. The process server also noted that she spoke to someone at the

                                   7   business on April 3 “who said he does not know the defendant,” and another person on April 15

                                   8   who “said the defendant is not here.” Id. Yet nevertheless, on April 23, for all three Defendants

                                   9   the process server “serv[ed] personally Jane Doe who identified herself as person in charge.

                                  10   Middle Eastern female, 40 yrs. Old, 5’6”, 130 lbs, black hair.” See id. The Court understands that

                                  11   Plaintiff may have had some difficulty serving Defendants in this action. Nevertheless, the Court

                                  12   remains concerned about this vague identification of the purported person in charge at a business
Northern District of California
 United States District Court




                                  13   that is not a party to this action.

                                  14           Under Federal Rule of Civil Procedure 4(m), a plaintiff must serve each defendant with a

                                  15   summons and complaint within ninety days of filing the complaint. See Fed. R. Civ. P. 4(m). At

                                  16   this point, Plaintiff has had ample time to properly serve Defendants—over two years—but has

                                  17   failed to do so. Accordingly, the Court ORDERS Plaintiff to SHOW CAUSE why the case

                                  18   should not be dismissed for failure to serve Defendants as required by Rule 4(m). Plaintiff is

                                  19   directed to file his response, of two pages or less, by May 28, 2020.

                                  20           IT IS SO ORDERED.

                                  21   Dated: 5/26/2020

                                  22                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
